Citation Nr: 0709441	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-31 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a waiver of overpayment in the amount of 
$26,411.00 for the period from February 1, 2001, through 
September 30, 2004.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) located at the Regional Office (RO) in 
Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2006 the Board remanded this matter, in part, for a 
hearing before a Veteran's Law Judge (VLJ) at the RO.  This 
type of hearing often is referred to as a Travel Board 
hearing.  The veteran was scheduled for and notified of his 
September 2006 hearing.  See June 2006 letter.  However, 
there is no indication that the hearing was held or that the 
hearing was on the docket for the VLJ (such as would be 
indicated by the VLJ notating the veteran failed to report 
for the scheduled hearing).  Additionally, the record is void 
of correspondence from the veteran indicating a desire to 
withdraw his hearing request.  Due to these discrepancies and 
not withstanding the June 2006 notification letter, the Board 
concludes that due process requires another Travel Board 
hearing be scheduled.  See 38 C.F.R. § 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity, and 
notify him and his representative of the 
date, time, and location of the hearing.  
If, for whatever reason, he decides that 
he no longer wants a Travel Board 
hearing, then this should be officially 
documented in the record.  Also, if he 
fails to report for the scheduled 
hearing, this also should be officially 
documented in the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




